Smith, J.
(dissenting). I think that the Tishomingo Savings Institution was constituted, by appellant, its agent in the collection of • the note and, consequently, appelle was discharged when he paid the amount due on this note to the Tishomingo Savings Institution. It is true that appellant appointed the Tishomingo Sav*511ings Institution its agent at the request of appellee, hut as no fraud or deceit on the part of appellee was shown, this fact cannot, in my judgment, alter the situation of the parties.